Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. Gary P. Oakeson on 11/03/2021.
The application has been amended as follows: 

Claims:

Replace the claims 9, 10, 13, 14, 16 & 17.

--9. A printing system, comprising: 
a non-aqueous ink composition, including from 70 wt% to 98 wt% alcohol solvent, 
from 1 wt% to 6 wt% phenol-formaldehyde resin, 
from 0.05 wt% to 1 wt% perfluoropolyether,

--10. The printing system of claim 9, wherein the non- porous polymeric substrate has a surface energy from 18 mN/m to 35 mN/m.--
--13. A method of printing, comprising ejecting a non-aqueous ink composition onto a non-porous polymeric substrate, 
the non-aqueous ink compositing, comprising from 70 wt% to 98 wt% alcohol solvent, 
from 1 wt% to 6 wt% phenol- formaldehyde resin, 
from 0.05 wt% to 1 wt% perfluoropolyether,
from 1 wt% to 5 wt% tackifier, and 
from 1 wt% to 14 wt% organic solvent- soluble dye, 
wherein the tackifier includes a shellac having an acid number from 50 KOH/g to 100 mg KOH/g or a tackifier resin selected from a polyamide, a phenolic resin, an unmodified rosin resin, an unmodified copal resin, or a combination thereof, 
wherein the tackifier resin has an acid number from 100 mg KOH/g to 300 mg KOH/g.--
--14. The method of claim 13, wherein the non-porous polymeric substrate has a surface energy from 18 mN/m to 35 mN/m.--

--17. The method of claim 13, wherein the non-porous polymeric substrate is untreated non-porous polymeric substrate.--


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANISH S SHAH whose telephone number is (571)272-2152. The examiner can normally be reached 8:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Gray can be reached on 571-272-2119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 

MANISH S. SHAH
Primary Examiner
Art Unit 2853



/Manish S Shah/Primary Examiner, Art Unit 2853